FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                          April 13, 2018
                         _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
AYINDE MOHN,

      Plaintiff - Appellant,

v.                                                         No. 17-7052
                                                 (D.C. No. 6:16-CV-00473-RAW)
RYAN ZINKE, Secretary of the Interior;                     (E.D. Okla.)
DAVID L. BERNHARDT, Deputy
Secretary of the Interior; STEVEN
TERNER MNUCHIN, Secretary of the
Treasury,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before LUCERO, BALDOCK, and BACHARACH, Circuit Judges.
                  _________________________________

      Ayinde Mohn appeals the dismissal of his claim to be the beneficiary of an

Individual Indian Money (“IIM”) account. Exercising jurisdiction under 28 U.S.C.

§ 1291, we affirm.




      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                                I

       Mohn alleges he is an enrolled member of the Cherokee Nation of Oklahoma and

the beneficiary of an IIM account. He claims to be the present beneficiary of the IIM

account “derived ultimately from income from the individual land allotments” to his

Indian direct lineal grandparents: “Anderson Reese, James Reese, Betsy Reese and Jesse

Reese.” He asserts that, despite being confirmed in 1880 as Native Cherokee, the Reeses

were later erroneously designated as Cherokee Freedmen by the Commission of the Five

Civilized Tribes.1 Mohn claims that because of that designation, his claim with the

“Cobell v. Salazar—Indian Trust Settlement” was erroneously denied.2

       Mohn has raised these same allegations on behalf of himself and others in

numerous complaints filed throughout the federal district courts in Oklahoma. The

district courts have dismissed Mohn’s complaints on the grounds that he lacked standing

to raise other alleged beneficiaries’ rights and that he failed to state a claim for relief.




       1
         The Commission of the Five Civilized Tribes, commonly known as the
Dawes Commission, was created “to negotiate with the Creeks, Cherokees,
Choctaws, Chickasaws and Seminoles for the extinguishment of tribal titles to land
and the allotment of their lands in severalty.” Choctaw Nation of Indians v. United
States, 318 U.S. 423, 425 n.5 (1943).
       2
           “The class action lawsuit of Cobell v. Salazar, 96-CV-1285 (D.D.C.), settled
in 2009 pursuant to a court-approved settlement known as the Indian Trust Settlement
. . . settles class claims alleging the federal government violated trust duties to
individual Indian trust beneficiaries by [1] failing to provide proper accountings, [2]
mismanaging [IIM] accounts, and [3] mismanaging land and other resources.” Mohn
v. Jewell, No. 16-CV-460-TCK-TLW, 2016 WL 7223388, at *2 (N.D. Okla. Dec. 13,
2016) (unpublished), aff’d, Mohn v. Zinke, 688 F. App’x 554 (10th Cir. 2017)
(unpublished). (“Mohn I”)
                                               2
       In this case, the district court granted the defendants’ motion to dismiss for the

reasons it had identified in an order dismissing Mohn’s claims in another case. In Mohn

v. Jewell, No. CIV-16-291-RAW (E.D. Okla. July 31, 2017), the district court concluded

that Mohn lacked standing to assert claims either (1) on behalf of Blanche Youngblood

Collins or Reedy Jones, or (2) through any of his ancestors. Alternatively, the district

court stated that Mohn had failed to allege a plausible claim for relief. As to both

standing and failure to state a claim, the district court relied on reasoning from Mohn I,

688 F. App’x 554.

       In Mohn I, we held that (1) Mohn lacked standing to pursue IIM account funds on

an heir theory; (2) Mohn had unsuccessfully sought funds under the Indian Trust

Settlement and did not opt out of the settlement; (3) the documents attached to Mohn’s

complaint failed to show that the Reeses were Native Cherokee; and (4) Mohn’s own

submissions belied his allegation that he had any existing IIM account of his own, which

he could have used for a separate claim. Id. at 556-57; see also Mohn, 2016 WL
7223388, at *4-6.

                                             II

       On appeal, Mohn does not appear to be seeking IIM account funds for, or through,

any unrelated individuals.3 But like his other cases, he seems to be seeking funds through

his grandparents—the Reeses. We have already determined that Mohn lacks standing

and has failed to allege a plausible claim for recovering IIM account funds through the

       3
        Because Mohn is pro se, we hold his pleadings to “a less stringent standard
than formal pleadings drafted by lawyers” but do not “assume the role of advocate
for” him. Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
                                              3
Reeses or individually. See Mohn I, 688 F. App’x at 557. Thus, his “instant attempt to

raise these same arguments fails yet again, whether based on res judicata, precedent, or

both.” Fogle v. Gonzales, 597 F. App’x 485, 488 (10th Cir. 2015) (unpublished); see

also Pyle v. Woods, 874 F.3d 1257, 1267 (10th Cir. 2017) (“The courts of appeals are not

second-chance forums where litigants, whose appellate arguments are deemed

unavailing, are given the opportunity to relitigate their cases in ways previously available

to them.”).

       Although Mohn might have clarified the scope of the claims at issue in this appeal,

his appellate brief merely repeats the allegations of his complaint by recounting the

historical narrative of Cherokee Natives and Freedmen. Critically, Mohn’s appellate

brief fails to acknowledge—let alone contest—the district court’s rulings that he lacks

standing and has failed to state a plausible claim for relief. Even though Mohn is pro se,

we cannot “construct[] arguments and search[] the record” on his behalf. Garrett v. Selby

Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005).

       We hold that Mohn is barred from relitigating the challenges this court rejected in

Mohn I, and he has not preserved any issues for review. We affirm.


                                              Entered for the Court


                                              Carlos F. Lucero
                                              Circuit Judge




                                             4